                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                     2:18-cr-155

Micah J. Harris

                                    ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 54) that the
defendant’s guilty pleas be accepted.                The court accepts the
defendant’s   pleas   of   guilty    to     Counts   1    through   3   of   the
superseding information, and he is hereby adjudged guilty on those
counts. The court will defer the decision of whether to accept the
plea agreement until the sentencing hearing.


Date: October 31, 2019               s\James L. Graham
                               James L. Graham
                               United States District Judge
